Exhibit F I N A L T R A N S C R I P T Pepsi Bottling Group Conference Call to Discuss Financial Outlook and Provide Perspective on PepsiCo Proposal Event Date/Time: Jun. 02. 2009 / 8:30AM ET FINAL TRANSCRIPT Jun. 02. 2009 / 8:30AM, PBG - Pepsi Bottling Group Conference Call to Discuss Financial Outlook and Provide Perspective on PepsiCo Proposal C O R P O R A T E PA R T I C I P A N T S Mary Winn Settino Pepsi Bottling Group, Inc. - VP, IR and Public Relations Eric Foss Pepsi Bottling Group, Inc. - Chairman & CEO Al Drewes Pepsi Bottling Group, Inc. - SVP & CFO C
